Case 1:21-cv-00114-JPH-DLP Document 4 Filed 01/19/21 Page 1 of 3 PageID #: 20




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

TYLER ALLEN CRAWFORD,                                   )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )       No. 1:21-cv-00114-JPH-DLP
                                                        )
WARDEN,                                                 )
                                                        )
                               Respondent.              )

      Entry Directing Petitioner to Show Cause Why Action Should Not Be Dismissed

                                                   I.

        The petitioner's motion to proceed in forma pauperis, dkt. [2], is granted.

                                                  II.

        Petitioner Tyler Allen Crawford brings a writ of habeas corpus challenging his conviction

for arson in disciplinary proceeding NCF 20-08-0049 on August 27, 2020.

        Rule 4 of the Rules Governing Section 2254 Proceedings in the United States District

Courts provides that upon preliminary consideration by the district court judge, "[i]f it plainly

appears from the petition and any attached exhibits that the petitioner is not entitled to relief in the

district court, the judge must dismiss the petition and direct the clerk to notify the petitioner." Rule

4; see also Small v. Endicott, 998 F.2d 411, 414 (7th Cir. 1993).

        Mr. Crawford brings two claims: 1) the conduct report was not issued within 24 hours, in

violation of Indiana Department of Correction (IDOC) policy; and 2) as a sanction, he was placed

in credit class D, in violation of IDOC policy.

        Relief pursuant to § 2254 is available only on the ground that a prisoner "is being held in

violation of federal law or the U.S. Constitution." Caffey v. Butler, 802 F.3d 884, 894 (7th Cir.


                                                   1
Case 1:21-cv-00114-JPH-DLP Document 4 Filed 01/19/21 Page 2 of 3 PageID #: 21




2015). Prison policies, regulations, or guidelines do not constitute federal law; instead, they are

"primarily designed to guide correctional officials in the administration of a prison . . . not . . . to

confer rights on inmates." Sandin v. Conner, 515 U.S. 472, 481-82 (1995). Therefore, claims based

on prison policy, such as the ones asserted here, are not cognizable and do not form a basis for

habeas relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting challenges

to a prison disciplinary proceeding because, "[i]nstead of addressing any potential constitutional

defect, all of [the petitioner's] arguments relate to alleged departures from procedures outlined in

the prison handbook that have no bearing on his right to due process."); Rivera v. Davis, 50 F.

App’x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal regulations has no

constitutional import – and nothing less warrants habeas corpus review."); see also Estelle v.

McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for federal habeas

relief.").

        The petition and exhibits thereto show that Mr. Crawford is not entitled to relief. He shall

have through February 19, 2021, in which to show cause why this action should not be dismissed

with prejudice pursuant to Rule 4. Failure to respond as directed will result in the dismissal of the

action for the reasons set forth in this Entry.

SO ORDERED.

Date: 1/19/2021




                                                   2
Case 1:21-cv-00114-JPH-DLP Document 4 Filed 01/19/21 Page 3 of 3 PageID #: 22




Distribution:

TYLER ALLEN CRAWFORD
201650
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                     3
